Title: To Thomas Jefferson from W. T. D. Howard, 20 March 1807
From: Howard, W. T. D.
To: Jefferson, Thomas


                        
                            Arkansas March The 20th 1807
                        
                        May it Pleas your Excelence Sir—After My Redresses to you I Shall endeavour to Put you in To The knolige of
                            My Respecttibility and A Circumstance of dificolatty. I was Born in
                            Virginia At Ten years old I Strayed A way from My Parrents wandred through The States Till I Came To The Frunttears of
                            georgia. There was Taken By Some Muscae Indians and around To There
                            Towns where I Be Come Naturl To Them and after I got To Be A Man I wandred From Town To Town and And From nation To nation
                            on Both the East and the west Sides of The Mississippi Till I got Among the osage And from There with The eyeTans and
                            Pounies Tell Goverment Pirchesd This Contry I Came In and Had A grate wish To Become As one of My Natives with instruction
                            I Lernt Severl Things But Nothing of importance her is wheor I Find My Defcittly As I Am Not Like The Rest of My Natives
                            some to There Stores Some To There Farms and others To There Branch of Mecanecke But Me Like oroanFrom The Forrist But First A Letle Better with My Armar For I had A Boe and Arrow and he had No
                            weapon But his own Claus and I had Rather hear the yeals and shouts of My inamee Then To under Take any Thing That I Could Not Doe wheire in I Shall ask The Liberty and honnour of Baring A Commshion
                            in The united States Survis As I May For Git Those idle Toys Cald
                            Boe and Arrow and Take up A sord in The Behalf of My Cuntry As I May say once I Lived By My Boe and Arrow But Now I Live
                            By My Sord ind The Behalf of My Contry. For Reommendations I have None But Some Smal ones For The use of My Travling and
                            with out Relations or Frends Except The Common Force of The Cuntry If you would wish To see Me Personly I will Take The
                            Truble To Come To The Sitty By having My Requist granted and Sent To me As A Pointment For The same——— 
                  I Am your humble
                            Servant
                        
                            
                                
                                W.T.D. Howard
                            
                        
                        
                            My Bodly A pearance will Be Recommendation But Small in Stature it will Be Thought That I Am weak and
                                Feable But Able To Bare A Comision If A Loud The Liberty
                        
                    